DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in response to the application and claims filed 1/17/2020. 
Claims 1-20 are pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The present application is a national stage application of PCT application number PCT/CN2017/097979 filed 08/18/2017.

Information Disclosure Statement
Acknowledgment is made of the information disclosure statement filed 1/17/2020, which complies with 37 CFR 1.97. As such, the information disclosure statement has been placed in the application file and the information referred to therein has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because Figures 14, 16A, 16B, 18-21, 22A, 22B and 23 include letters which do not measure at least .32 cm. (1/8 inch) in height (i.e., many of the lowercase characters in FIGs. 14, 16A, 16B, 18-21, 22A, 22B and 23 – including the subscript and lowercase characters in FIG. 22B).
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 
Reference character 1814 shown in Figure 18 is not found in the detailed description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference character 1814 shown in Figure 18 is not described in applicant’s specification (see, e.g., paragraphs 173-177 describing FIG. 18). Appropriate correction is required.
Many of the equations, functions and matrices included in the specification are not legible. For example, the equation for the “activation function” in paragraph 168 is illegible. Also, for example, the equations for the “given state” and “rectifier function” in paragraph 171 are not legible. Further, for example, the “ternary” matrices in paragraphs 233 and 238 are illegible. Lastly, for instance, the scaling character/variable, optimization equation and weight matrix W update equation in paragraph 239 are not legible. Appropriate correction is required.
In each of paragraphs 245, 252, 259 and 266 at lines 5-6, the recitation of “one or more matrix structure” is grammatically incorrect. The examiner suggests that one way to address this objection would be to amend the recitations of “one or more matrix structure” in paragraphs 245, 252, 259 and 266 to read “one or more matrix structures” (see, e.g., lines 2-4 of paragraphs 245, 252, 259 and 266, which recite “one or more matrix structures”). Appropriate correction is required.
In paragraphs 247, 254, 261 and 268, the word “on” is missing between “a binary path based” and “a binary matrix structure”. Appropriate correction is required.
In each of paragraphs 250, 257, 264 and 271, the recitation of enforcing “the one or more matrix structures on to the neural network” is grammatically incorrect. It appears that occurrences of “on to” should either be the single word “onto” or should be “on”. Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc. 
The abstract of the disclosure is objected to because it contains more than 150 words. In particular, the abstract is 155 words. Correction is required. See MPEP § 608.01(b).
The abstract of the disclosure is also objected to because the second sentence includes legal phraseology “A method of embodiments, as described herein, …”. Correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities: 
In lines 2-3 of claim 1, there appears to be one or more words missing between “one or more processors:” and “facilitate selection of one or more paths”. For examination purposes “one or more processors: facilitate selection of one or more paths” is being interpreted as “one or more processors configured to process instructions which, when executed: facilitate selection of one or more paths” (see, e.g., paragraphs 39 and 245 of applicant’s specification). Appropriate correction is required.
In each of independent claims 1, 8 and 15, the recitation of “one or more matrix structure” is grammatically incorrect (see, lines 5-6 of claims 1 and 8, and lines 6-7 of claim 15). The examiner suggests that one way to address this objection would be to amend “one or more matrix structure” to recite “one or more matrix structures” (see, e.g., line 3 of claim 1, which recites “one or more matrix structures”). Appropriate correction is required.
In lines 1-2 of claims 3, 10 and 17, the word “on” is missing between “a binary path based” and “a binary matrix structure”. Appropriate correction is required.
In lines 1-2 of claim 5, the recitation of “wherein the one or more processors are further to simplifying the neural network” is grammatically incorrect. If supported by the original specification, the examiner suggests that one way to at least partially address this objection would be to amend claim 5 to recite “wherein the one or more processors are further to simplify 
In each of claims 6, 13 and 20, the recitation of enforcing “the one or more matrix structures on to the neural network” is grammatically incorrect. It appears that “on to” should either be the single word “onto” or should read “on”. Appropriate correction is required.
	Also, claims 2-7, 9-14 and 16-20 which depend directly from claims 1, 8 and 15, respectively, are objected to based on their respective dependencies from claims 1, 8 and 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Each of independent claims 1, 8 and 15 recite “the corresponding one or more matrix structure” (see, lines 5-6 of claims 1 and 8, and lines 6-7 of claim 15). There is insufficient antecedent basis for this limitation in these claims. Applicant did not previously introduce any “corresponding one or more matrix structure” or any other, singular “one or more matrix structure” that corresponds to anything in these claims. Applicant previously introduced “one or more matrix structures” in each of these claims (see, line 3 of claim 1, line 2 of claim 8, and line 3 of claim 15). For the purposes of determining patent eligibility and comparison with the prior art, the examiner is interpreting the term “the corresponding one or more matrix structure” as any of the previously introduced “one or more matrix structures”. Appropriate correction is required.
Claim 1 recites “a processor” in line 4. However, applicant previously introduced “one or more processors” in line 2 of this claim. It is unclear if the subsequently recited “processor” is one of the previously introduced “one or more processors”, or another processor. For the purposes of determining patent eligibility and comparison with the prior art, the examiner is interpreting “a processor” as any processor or CPU, such as one of the previously introduced “one or more processors”. Appropriate correction is required.
Claims 6, 13 and 20 each recite enforcing “the one or more matrix structures on to the neural network to achieve maximum accuracy within convolutional layers of the neural network”, which is a relative term. The term “maximum accuracy within convolutional layers of the neural network” is a relative term which renders the claims indefinite. The term "maximum accuracy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, aside from merely repeating the claim language (see, e.g., paragraphs 250, 257, 264 and 271), applicant’s specification does not provide a standard for ascertaining the requisite degree of accuracy of any layers of the claimed neural network. For examination purposes, “maximum accuracy within convolutional layers of the neural network” in claims 6, 13 and 20 has been interpreted as any accuracy of an operation, task, classification or prediction performed by the neural network. Appropriate correction is required.
Also, claims 2-7, 9-14 and 16-20 which depend directly from claims 1, 8 and 15, respectively, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claims 1, 8 and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Independent claim 15 recites, “At least one machine-readable medium comprising instructions that when executed by a computing device, cause the computing device to perform operations” and each of claims 16-20 recite “The machine-readable medium of claim 15”. 
The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to a "machine accessible storage medium" which appears to cover both transitory and non-transitory embodiments. According to the original specification of the Applicant, the utilization of machine accessible storage medium is not limited to non-transitory computer readable media. According to the specification, paragraphs 130 and 198-199 recite “One or more aspects of at least one embodiment may be implemented by representative code stored on a machine-readable medium which represents and/or defines logic within an integrated circuit such as a processor. For example, the machine-readable medium may include instructions which represent various logic within the processor.” and “A machine-readable medium may include, but is not limited to, floppy diskettes, optical disks, CD-ROMs (Compact Disc-Read Only Memories), and magneto-optical disks, ROMs, RAMs, EPROMs (Erasable Programmable Read Only Memories), EEPROMs (Electrically Erasable Programmable Read Only Memories), magnetic or optical cards, flash memory, or other type of media/machine-readable medium suitable for storing machine-executable instructions. Moreover, embodiments may be downloaded as a computer program product, wherein the program may be transferred from a remote computer (e.g., a server) to a requesting computer (e.g., a client) by way of one or more data signals embodied in and/or modulated by a carrier wave or other propagation medium via a communication link (e.g., a modem and/or network connection).”, but fails to explicitly define the recited “At least one machine-readable medium”, let alone specify that the claimed "At least one machine-readable medium" is non-transitory. Therefore, "At least one machine-readable medium", under the broadest reasonable interpretation (BRI), does not exclude a transitory signal and is considered non-statutory subject matter. The Examiner suggests that Applicant amend independent claim 15 to recite: “At least one non-transitory machine-readable medium ...”.
Also, claims 16-20, which each depend directly from claim 15 and each recite “The storage medium of Claim 20” in their respective preambles (see, e.g., line 1 in each of claims 16-20), are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject under the same rationale as claim 15.
non-transitory for claim 15

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cavazos (U.S. Patent Pub. No. 20170068816 A1, hereinafter “Cavazos”) in view of non-patent literature Fernando et al. ("Pathnet: Evolution channels gradient descent in super neural networks." arXiv preprint arXiv:1701.08734 (Jan 2017), cited in applicant’s IDS submitted on 1/17/2020, hereinafter “Fernando”).
Regarding claim 1, Cavazos discloses the invention as claimed including an apparatus comprising: one or more processors (as indicated above, “one or more processors: facilitate selection of one or more paths” has been interpreted as “one or more processors configured to process instructions which, when executed: facilitate selection of one or more paths” (see, e.g., paragraphs 22 and 26-27, “Machine learning components 108, e.g., graph kernels and a DNN, may also be executed on the heterogeneous system. Illustrated heterogeneous system 102 includes a CPU 112 and a GPU 114.”, “302, executable code (e.g., an application in binary form) for analysis is obtained.”, “CPU 112 decompiles … binary executables to obtain the assembly code.” [i.e., an apparatus/system 102 comprising one or more processors – CPU, GPU configured to process executable instructions/code to facilitate operations]);
facilitate selection of one or more paths associated with one or more matrix structures for a neural network associated with deep learning processes performed by a processor (as indicated above, “a processor” has been interpreted as any processor or CPU, such as one of the previously introduced “one or more processors”) (see, e.g., paragraphs 18, 20, 23 and 40, “a kernel function e.g., Shortest Path Graph Kernel (SPGK), is used to identify similarities between call graphs extracted from executables and to create a similarity matrix. The similarity matrix is then fed into a machine learning algorithm, such as a deep neural network (DNN) machine learning algorithm to construct models that can be used to predict” [i.e., a shortest path is associated with a matrix structure for a DNN/neural network associated with deep learning processes/algorithms], “SPGK algorithms … using central processing units (CPUs) and/or graphic processing units (GPUs) may be used to speed up this kernel.”, “CPU 112 and GPU 114 are configured to store a similarity matrix (e.g., developed during training)” [i.e., the deep learning processes are performed by a CPU/GPU/processor], “a fast computation of shortest path graph kernel (FCSP) may be used. In this method, the calculation of the shortest path, graph kernel is divided into two main components: 1) calculating all possible instances of knode into a vertex kernel matrix and 2) calculating all required values for kwalk … takes advantage of the three 1D arrays converted from shortest path matrix” [i.e., facilitate selection of a shortest path associated with a matrix structure]); and
train the neural network based on the one or more paths and the corresponding one or more matrix structure (as indicated above “the corresponding one or more matrix structure” has been interpreted as any of the previously introduced “one or more matrix structures”) (see, e.g., paragraphs 19, 42-43 and 49, “A stochastic gradient descend (SGD) may be used to train the (DNN).”, “The DNN includes two phases: training (FIG. 2A) and testing/detecting”, “In the training phase, the similarity matrix from the SPGK algorithm can be fed into the DNN prediction model”, “During training, the similarity matrix contains the similarities of all pair-wise graph comparisons. The graphs used to construct the similarity matrix are also labeled with their correct classification and therefore the similarity matrix and labels can be used to train a machine learning algorithm.” [i.e., train the DNN/neural network based on the shortest path selected by the Shortest Path Graph Kernel (SPGK) and the structure of the similarity matrix]).
Although Cavazos substantially discloses the claimed invention, Cavazos is not relied on to explicitly disclose train the neural network based on the one or more paths and the corresponding one or more matrix structure to facilitate customization of the deep learning processes.
In the same field, analogous art Fernando teaches train the neural network based on the one or more paths and the corresponding one or more matrix structure to facilitate customization of the deep learning processes (as indicated above “the corresponding one or more matrix structure” has been interpreted as any of the previously introduced “one or more matrix structures”, aside from repeating the claim language in paragraphs 259 and 266 and stating “customization of the deep learning processes comprises scaling the deep learning processes according to processing capabilities and limitations of the data processing system” and “apparatus” in paragraphs 260 and 267, applicant’s specification does not define “facilitate customization of the deep learning processes”. Therefore “facilitate customization of the deep learning processes”, under the broadest reasonable interpretation (BRI), in light of the specification, is any scaling, resizing or alteration of a deep neural network/DNN or its deep learning process) (see, e.g., sections 2.1-2.3 and 4, pages 2 and 5, “PathNet is a modular deep neural network having L layers with each layer consisting of M modules. Each module is itself a neural network … A module is active if it is present in the path genotype currently being evaluated … Pathway Evolution: Serial and Parallel P genotypes (pathways) are initialized randomly, each genotype is at most a N by L matrix of integers, which describe the active modules in each layer in that pathway. In the serial supervised implementation, a binary tournament selection algorithm is implemented”, “A random genotype is chosen [i.e., pathway/path selection, paths P associated with a N by L matrix structure for a neural network associated with deep learning processes], and its pathway is trained for T epochs, its fitness being the negative classification error during that period of training. A copy of the winning pathway's genotype overwrites the losing pathways genotype”, “Once task A has been trained …, the best fit pathway is fixed … in addition to the newly evolving pathway, … A new set of random pathways is then initialized and evolved/trained on task B.”, “PathNet … can scale to much larger neural networks with more efficient implementations of pathway gating.” [i.e., training the neural network based on the paths P and the corresponding matrix structure to enable customization/evolution/scaling of the deep learning process]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cavazos to incorporate the teachings of Fernando to provide “a neural network algorithm that uses agents embedded in the neural network whose task is to discover which parts of the network to re-use for new tasks” and “PathNet, a novel learning algorithm with explicit support for transfer, continual, and multitask learning” where “Agents are pathways (views) through the network” (See, e.g., Fernando, Abstract and section 1, page 1). Doing so would have allowed Cavazos to use Fernando’s PathNet algorithm for “successful transfer learning; fixing the parameters along a path learned on task A and re-evolving a new population of paths for task B, allows task B to be learned faster than it could be learned from scratch or after fine-tuning. Paths evolved on task B re-use parts of the optimal path evolved on task A” and to “significantly improve[] the robustness to hyperparameter choices of a parallel asynchronous reinforcement learning algorithm”, as suggested by Fernando (See, e.g., Fernando, Abstract and section 1, page 1).

With respect to independent claim 8, claim 8 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1, discussed above. In particular, claim 8 is directed to a method that corresponds to the operations performed by the apparatus of claim 1.
In addition, Cavazos further discloses a method (see, e.g., paragraphs 4 and 25, “The present invention is embodied in methods, systems, and apparatus”, “FIG. 3 depicts a method 300”).

With respect to independent claim 15, claim 15 is substantially similar to claim 1 and therefore is rejected on the same ground as claim 1, discussed above. In particular, claim 15 is directed to a machine-readable medium comprising instructions that when executed by a computing device, cause the computing device to perform operations corresponding to the operations performed by the apparatus of claim 1.
In addition, Cavazos further discloses at least one machine-readable medium comprising instructions that when executed by a computing device, cause the computing device to perform operations (see, e.g., paragraphs 22-23 and 26-27, “CPU 112 is … including 32 GB DDR4 2133 MHz of random access memory. A suitable GPU 114 is … including 4 GB GDDR5 (3.5 GB+0.5 GB) of virtual RAM (VRAM). As used herein, the term hard drive encompasses a hard disk drive(s) and/or a solid state drive(s).” [i.e., machine-readable media, RAM, VRAM and hard drive of a computing device with a CPU and GPU], “CPU 112 or GPU 114 can be configured to store DNN predication [sic – prediction] models learned by system 102”, “executable code (e.g., an application in binary form) for analysis is obtained.”, “the executable code is decompiled to obtain assembly code. The assembly code may be extracted using a disassembler running on detection system 100” [i.e., storing/comprising executable instructions for the DNN models that cause the computing device to perform analysis and prediction operations]).

Regarding claims 2, 9 and 16, as discussed above, Cavazos in view of Fernando teaches the apparatus of claim 1, the method of claim 8 and the machine-readable medium of claim 15.
Cavazos further discloses wherein the customization of the deep learning processes comprises scaling the deep learning processes according to processing capabilities and limitations of the computing device (see, e.g., paragraphs 16 and 20, “A self-tuning and scalable malware analysis and detection method and system are described … These algorithms are effective at learning … however, they are computationally expensive. The algorithms may be optimized and run on an accelerator, e.g., a GPU, to reduce computational expense”, “Using optimized and parallelized SPGK and DNN implementations can scale to learning from extremely large data sets … The data may be partitioned based on graph size to run on the most appropriate architecture.” [i.e., optimizing/customizing/scaling the DNN and its deep learning processes according to processing/computational capabilities and limitations of the computing architecture/device with the GPU, CPU]). 
Alternatively, Fernando also teaches wherein the customization of the deep learning processes comprises scaling the deep learning processes (see, e.g., (see, e.g., sections 2.3 and 4, pages 2 and 5, “A copy of the winning pathway's genotype overwrites the losing pathways genotype”, “Once task A has been trained …, the best fit pathway is fixed … in addition to the newly evolving pathway, … A new set of random pathways is then initialized and evolved/trained on task B.”, “PathNet … can scale to much larger neural networks with more efficient implementations of pathway gating.” [i.e., customizing/evolving and scaling the deep learning processes of the neural network]).
The motivation to combine Cavazos and Fernando is the same as discussed above with respect to claim 1.

Regarding claims 4, 11 and 18, as discussed above, Cavazos in view of Fernando teaches the apparatus of claim 1, the method of claim 8 and the machine-readable medium of claim 15.
Cavazos further discloses wherein the one or more processors are further to observe the neural network and the processing capabilities and limitations of the apparatus to determine the one or more paths and the one or more matrix structures suitable for the neural network (see, e.g., paragraphs 16, 18, 20 and 23, “These algorithms are effective at learning …; however, they are computationally expensive. The algorithms may be optimized and run on an accelerator, e.g., a GPU, to reduce computational expense”, “a kernel function e.g., Shortest Path Graph Kernel (SPGK), is used to identify similarities between call graphs extracted from executables and to create a similarity matrix. The similarity matrix is then fed into a machine learning algorithm, such as a deep neural network (DNN) machine learning algorithm to construct models that can be used to predict”, “SPGK algorithms are computationally expensive … Therefore, parallelization methods using central processing units (CPUs) and/or graphic processing units (GPUs) may be used to speed up this kernel. … The data may be partitioned based on graph size to run on the most appropriate architecture.” [ i.e., CPU/GPU/processor observes processing capabilities and limitations of computational apparatus/computing device hosting the DNN, and function/algorithm and kernel run by CPUs/GPUs/processors identify similarities/observe the DNN/neural network to determine the shortest path and the matrix structure suitable for the DNN/neural network]).

Regarding claims 5, 12 and 19, as discussed above, Cavazos in view of Fernando teaches the apparatus of claim 1, the method of claim 8 and the machine-readable medium of claim 15.
Cavazos further discloses simplifying the neural network into a structure of one or more of an input convolutional layer, an output convolutional layer, and weights to prepare and allow for application of the one or more matrix structures to the neural network (see, e.g., paragraphs 19 and 32, “A suitable DNN transforms inputs using a succession of neuron layers to produce an output. … it is possible to build DNNs with a large number of layers. Each layer contains a large number of neurons, weights, … For classifier DNNs, the action function of the output layer may be a softmax function”, “a similarity matrix that can be used as input to a machine learning algorithm such as a DNN” [i.e., the DNN/neural network is simplified into a structure with input and output layers, and weights to allow application of the similarity matrix structure to the DNN]).

Regarding claims 6, 13 and 20, as discussed above, Cavazos in view of Fernando teaches the apparatus of claim 1, the method of claim 8 and the machine-readable medium of claim 15.
Cavazos further discloses enforce the one or more matrix structures on to the neural network to achieve maximum accuracy within convolutional layers of the neural network (as indicated above, “maximum accuracy within convolutional layers of the neural network” has been interpreted as any accuracy of an operation, task, classification or prediction performed by the neural network) (see, e.g., paragraphs 18 and 20, “The similarity matrix is then fed into a machine learning algorithm, such as a deep neural network (DNN) machine learning algorithm to construct models that can be used to predict”, “SPGK algorithms are computationally expensive due to the size of the input graphs. Therefore, … The data may be partitioned based on graph size to run on the most appropriate architecture. Accuracy using the approach described herein reaches 99.5% accuracy on binary classification … Switching from a binary classifier to a multi-class prediction model … has a small effect on classification accuracy.” [i.e., enforcing/using the matrix structure to achieve high, 99.5% accuracy with the layers of the DNN/neural network]).
Regarding claim 20, Cavazos further discloses wherein the processor comprises a graphics processor co-located with an application processor on a common semiconductor package (see, e.g., FIG. 1 – showing system 100 and heterogenous system 102 with co-located CPU/application processor 112 and GPU/graphics processor 114 and paragraph 22, “system 102 includes a CPU 112 and a GPU 114. CPU 112 may be a multi-core processor. A suitable CPU 112 is an Intel i7-5860 K (6 @3.5 GHz) including 32 GB DDR4 2133 MHz of random access memory. A suitable GPU 114 is an NVIDIA GTX 970 including 4 GB GDDR5 (3.5 GB+0.5 GB) of virtual RAM [i.e., the processor comprises a GPU/graphics processor co-located in system 102 with an application processor/CPU on a common, commercially available semiconductor package]).

Regarding claims 7 and 14, as discussed above, Cavazos in view of Fernando teaches the apparatus of claim 1 and the method of claim 8.
Cavazos further discloses wherein the one or more processors comprises a graphics processor co-located with an application processor on a common semiconductor package (see, e.g., FIG. 1 – showing system 100 and heterogenous system 102 with co-located CPU/application processor 112 and GPU/graphics processor 114 and paragraph 22, “system 102 includes a CPU 112 and a GPU 114. CPU 112 may be a multi-core processor. A suitable CPU 112 is an Intel i7-5860 K (6 @3.5 GHz) including 32 GB DDR4 2133 MHz of random access memory. A suitable GPU 114 is an NVIDIA GTX 970 including 4 GB GDDR5 (3.5 GB+0.5 GB) of virtual RAM [i.e., the processor comprises a GPU/graphics processor co-located in system 102 with an application processor/CPU on a common, commercially available semiconductor package]).


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cavazos in view of Fernando as applied to claims 1, 8 and 16 above, and further in view of non-patent literature Haupt, et al. ("Toeplitz compressed sensing matrices with applications to sparse channel estimation." IEEE transactions on information theory 56.11 (2010): 5862-5875., hereinafter “Haupt”).
Regarding claims 3, 10 and 17, as discussed above, Cavazos in view of Fernando teaches the apparatus of claim 1, the method of claim 8 and the machine-readable medium of claim 15.
Although Cavazos substantially discloses the claimed invention, Cavazos is not relied on to explicitly disclose wherein the one or more paths comprise one or more of a binary path based a binary matrix structure, a ternary path based on a ternary matrix structure, a full circulant path based on a full circulant matrix structure, a Toeplitz path based on a Toeplitz matrix structure, a symmetric path based on a symmetric matrix structure, and a real weight path based on a real weight matrix structure.
In the same field, analogous art Haupt teaches wherein the one or more paths comprise one or more of a binary path based a binary matrix structure, a ternary path based on a ternary matrix structure, a full circulant path based on a full circulant matrix structure, a Toeplitz path based on a Toeplitz matrix structure, a symmetric path based on a symmetric matrix structure, and a real weight path based on a real weight matrix structure (see, e.g., pages 5862-5863 and 5873, “a multipath channel with a random binary sequence, … The observation matrix X … with parameter Ϭs ϵ {0,1)” [i.e., a path based on a binary matrix structure], “The major theoretical contribution of the work presented in this paper is an extension of the CS theory to observation matrices that exhibit structured statistical dependencies across its rows and columns, such as random Toeplitz matrices, which arise naturally from the convolutional structure inherent to linear system identification problems”, “we showed that partial Toeplitz, Hankel, and left- or right-shifted circulant random matrices satisfy the RIP of order S with high probability” [i.e., or based on circulant or Toeplitz matrices]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cavazos in view of Fernando to incorporate the teachings of Haupt to extend the compressed sensing (CS) “theory to settings where the entries of the test vectors exhibit structured statistical dependencies” and use Haupt’s “extension of the CS theory to observation matrices that exhibit structured statistical dependencies across its rows and columns, such as random Toeplitz matrices” (See, e.g., Haupt, Abstract and pages 5862-5863). Doing so would have allowed Cavazos in view of Fernando to use Haupt’s extension of CS so “that CS can be effectively utilized in linear, time-invariant system identification problems” and for “multipath channel estimation” where “probing of a multipath channel with a random binary sequence, along with utilization of CS reconstruction techniques, can provide significant improvements in estimation accuracy”, as suggested by Haupt (see, e.g., Haupt, Abstract, page 5862).

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125